                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

OLD REPUBLIC INSURANCE COMPANY                                                       PLAINTIFF

V.                                            CIVIL ACTION NO. 3:18-CV-00216-TSL-RHW

OXFORD AIRCRAFT CHARTERS, LLC;
THE ESTATE OF JASON PERRY FARESE;
THE ESTATE OF MICHAEL MCCONNELL
PERRY; THE ESTATE OF KIMBERLY
WESTERFIELD PERRY; ROBERT PERRY,
AS GUARDIAN OF S.M.P., J.W.P., AND
A.R.P., THE MINOR NATURAL CHILDREN
AND WRONGFUL DEATH
BENEFICIARIES OF MICHAEL
McCONNELL PERRY AND KIMBERLY
WESTERFIELD PERRY                                                                DEFENDANTS




                         AGREED ORDER AND FINAL JUDGMENT

         This matter having been submitted on the Motion for Summary Judgment [73] (“Motion”)

by Plaintiff, Old Republic Insurance Company, which is unopposed by Defendants, and the Court

being of the opinion that the Motion is supported by the undisputed facts and applicable law,

         IT IS HEREBY ORDERED AND ADJUDGED that the Motion is hereby GRANTED.

         In addition, inasmuch as Old Republic initiated this declaratory judgment action for the

purpose of seeking a determination of its contractual obligations to Oxford Aircraft Charters, LLC

and the Estate of Jason Perry Farese under a policy of aircraft insurance issued to Oxford Aircraft

Charters, LLC (No. PB 20248001), in respect of claims by third parties against Oxford Aircraft

Charters, LLC and the Estate of Jason Perry Farese as the result of an August 14, 2016 crash of a

Piper aircraft bearing tail number N447SA, including but not limited to the claims asserted in a

lawsuit filed in Lafayette County, Mississippi by The Estate of Michael McConnell Perry, The



PD.26578618.1
Estate of Kimberly Westerfield Perry, and Robert Perry, as guardian of S.M.P., J.W.P., and A.R.P.,

the minor natural children and wrongful death beneficiaries of Michael McConnell Perry and

Kimberly Westerfield Perry bearing Cause No. L17-439 (“the Underlying Lawsuit”),

         IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECLARED that:

          (1) Old Republic Insurance Company has no prospective duty to defend either Oxford

Aircraft Charters, LLC or The Estate of Jason Perry Farese against the claims asserted in the

Underlying Lawsuit; and (2) Old Republic has no obligation to pay any sums that either Oxford

Aircraft Charters, LLC or The Estate of Jason Perry Farese may be legally obligated to pay any

claimant as a result of the August 14, 2016 airplane crash at issue in the Underlying Lawsuit.

         IT IS HEREBY FURTHER, ORDERED AND ADJUDGED that judgment is rendered in

favor of Plaintiff and this Order shall serve as a final judgment for purposes of appeal.

         SO ORDERED AND ADJUDGED this the 25th day of                                July, 2019.



                                                      /s/Tom S. Lee_____________________
                                                      TOM S. LEE
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
PD.26578618.1
